DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-10 and 14-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-10 and 14-19 have not been further treated on the merits.
Claim 8 is objected to, for depending on an objected parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pudil; Bryant J. et al. (US 20150251162 A1) in view of Gerber; Martin T. et al. (US 20150367051 A1).
Regarding claim 1, Pudil discloses a system (¶ [0002], method and apparatus for sorbent recharging; ¶ [0006], [0130], [0131], [0181] FIG. 6 shows a flow diagram for a recharger that is configured to recharge both a zirconium phosphate containing module 507), comprising: 
a recharging flow path comprising one or more recharge solution sources (¶ [0181], a first fluid source, such as recharging solution tank 501 can contain a zirconium phosphate recharging solution, such as a sodium/buffer solution);  
the one or more recharge solution sources fluidly connectable to an inlet of a zirconium phosphate sorbent module containing zirconium phosphate (¶ [0181], zirconium phosphate module 507); and 
at least one pump for introducing one or more recharge solutions from the one or more recharge solution sources through the zirconium phosphate sorbent module (¶ [0181], pump 504); and 
a processor (¶ [0158], valve 208 can be controlled by a processor or the like (not shown); ¶ [0190], Interface 608 can be used to notify the user of the progress of the recharging process, or can be used by the user to select the proper solutions, concentrations, amounts, temperature or other variables described herein for the recharging process); 
the processor programmed to set one or more recharge parameters to recharge the zirconium phosphate within the sorbent module (¶ [0190], Interface 608 … can be used by the user to select the proper solutions, concentrations, amounts, temperature or other variables described herein for the recharging process). 
Pudil teaches the invention substantially as claimed by Applicant but does not set recharge parameters based on a patient pre-dialysis BUN level. Gerber discloses an apparatus and method for replenishing urease and recharging sorbent materials (¶ [0001], [0030]), comprising: 
one or more recharge solution sources (¶ [0142], zirconium phosphate can be recharged by passing a fluid containing hydrogen and sodium ions through the zirconium phosphate);  
the one or more recharge solution sources fluidly connectable to an inlet of a zirconium phosphate sorbent module containing zirconium phosphate (¶ [0075] “Multi-use” refers to a section of a sorbent cartridge that can be recharged; ¶ [0080] “Recharging” refers to the process of treating a sorbent material to restore the functional capacity of the sorbent material; ¶ [0101], the non-water soluble, rechargeable components such as zirconium phosphate and alumina can be recharged); and 
a processor (¶ [0111], A urea detector 18 can detect urea that has not been converted to ammonia and CO2 by urease as described herein … the system may give the user an audio or visual alert if the urea detector detects urea in the spent dialysate after passing through the urease containing module; ¶ [0113], Optional urea detector 25 can be placed in the fluid flow path); 
the processor programmed to set one or more recharge parameters based on a patient pre-dialysis BUN level (¶ [0106], the amount of urease added to the sorbent module can be varied depending on the blood urea nitrogen (BUN) levels and the size of the patient; ¶ [0130], The amount of urease necessary for a dialysis session can depend on the blood urea nitrogen (BUN) content of the patient's blood. More urease can be added for patients with a higher BUN than for patients with a lower BUN. Heavier patients may also need more urease than patients that are lighter). 
Regarding the limitation of a processor, Gerber describes a urea detector 18 / 25 (¶ [0111], [0113]) which implies that the system includes an electronic controller. 
Gerber more accurately estimates the amount of reagent needed for recharging a sorbent module. Although Gerber applies this technique to replenishing or refilling a urease module, Gerber demonstrates that a sorbent module will degrade in performance based on how much urea it has processed. In order to replenish a urease module, an amount of urease must be added to the module. In order to recharge a zirconium phosphate (ZrP) module, an amount of bound ammonia molecules must be removed from the ZrP. In both scenarios, the degree of replenishing or recharging is roughly proportional to the amount of urea that has passed through the module. 
One would be motivated to modify Pudil by setting recharge parameters based on a patient pre-dialysis BUN level as taught by Gerber since Pudil calls for conserving materials (¶ [0160], For example, if there is a need to conserve the recharging solution). Therefore, it would have been obvious to modify Pudil by considering a patient’s BUN level as taught by Gerber in order to recharge a ZrP module efficiently and to conserve materials. 

Regarding claim 11, Pudil discloses a method (¶ [0005], systems and methods for recharging sorbent materials such as zirconium phosphate for reuse), comprising the steps of: 
recharging zirconium phosphate within a zirconium phosphate sorbent module (¶ [0006], [0130], [0131], [0181] FIG. 6 shows a flow diagram for a recharger that is configured to recharge both a zirconium phosphate containing module 507);
by introducing one or more recharge solutions from one or more recharge solution sources (¶ [0181], a first fluid source, such as recharging solution tank 501 can contain a zirconium phosphate recharging solution, such as a sodium/buffer solution);  
through the zirconium phosphate sorbent module (¶ [0181], zirconium phosphate module 507);
with one or more recharge parameters (¶ [0158], valve 208 can be controlled by a processor or the like (not shown); ¶ [0190], Interface 608 can be used to notify the user of the progress of the recharging process, or can be used by the user to select the proper solutions, concentrations, amounts, temperature or other variables described herein for the recharging process). 
Pudil does not set the recharge parameters based on a patient pre-dialysis BUN level. Gerber discloses an apparatus and method for replenishing urease and recharging sorbent materials (¶ [0001], [0030]), comprising: 
recharging zirconium phosphate within a zirconium phosphate sorbent module (¶ [0075] “Multi-use” refers to a section of a sorbent cartridge that can be recharged; ¶ [0080] “Recharging” refers to the process of treating a sorbent material to restore the functional capacity of the sorbent material; ¶ [0101], the non-water soluble, rechargeable components such as zirconium phosphate and alumina can be recharged);
by introducing one or more recharge solutions from one or more recharge solution sources through the zirconium phosphate sorbent module (¶ [0142], zirconium phosphate can be recharged by passing a fluid containing hydrogen and sodium ions through the zirconium phosphate);  
with one or more recharge parameters that are set based on a patient pre-dialysis BUN level (¶ [0106], the amount of urease added to the sorbent module can be varied depending on the blood urea nitrogen (BUN) levels and the size of the patient; ¶ [0130], The amount of urease necessary for a dialysis session can depend on the blood urea nitrogen (BUN) content of the patient's blood. More urease can be added for patients with a higher BUN than for patients with a lower BUN. Heavier patients may also need more urease than patients that are lighter). 
Gerber estimates the amount of recharging required for a refillable or reusable sorbent module. Regarding rationale and motivation to modify Pudil with the BUN-based parameters of Gerber, see discussion of claim 1 above. 
Regarding claims 2, 3, 12 and 13, Pudil discloses a system and method wherein the one or more recharge solution sources comprise a brine source (¶ [0020] In any embodiment of the first aspect of the invention, the recharger can be any one of the following: a) the fluid source can contain sodium chloride, sodium acetate, and acetic acid; b) the recharger can comprise a first fluid source and a second fluid source, wherein the first fluid source contains sodium chloride and sodium acetate, and the second fluid source contains acetic acid); and 
a water source (¶ [0131], In non-limiting examples, trace impurities such as undesired materials from the dialysate not subject to ion-exchanges may be removed by rinsing (not shown) using water or other solutions after the recharging step 102.); 
wherein the one or more recharge parameters comprise at least one of: time of recharging, recharge temperature, volume of at least one recharge solution, concentration of at least one recharge solution, and combinations thereof (¶ [0140] In any embodiment of the first, second, or third aspects of the invention, the temperature for recharging zirconium phosphate can be any temperature between about 20 degrees C to 100 degrees C; ¶ [0160] Each of the variables of temperature, concentration and flow rate of the recharging solution can affect the amount of recharging solution necessary and the time necessary to recharge the zirconium phosphate. Each of these variables can be controlled independently depending on the needs and capabilities of the system). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oturan; Mehmet et al.	US 20210053027 A1
Lunn; Griffin M. et al.	US 10676374 B1
Strohmer; Franz et al.	US 20180308597 A1
Klingensmith; Neil A. et al.	US 20170362093 A1
Gruett; Kurt et al.	US 20150090663 A1
Boodoo; Francis	US 20110278225 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781